DETAILED ACTION
This communication is responsive to the application and amended claim set filed February 8, 2019.  Claims 1, 3, 5-11, 13-15, and 17-23 are currently pending.
Claim 17 is REJECTED under 35 USC 112, but otherwise contains allowable subject matter.
Claims 1, 3, 5-11, 13-15, and 18-23 are ALLOWED.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of US 15/377,152 (now US 10,221,267), filed December 13, 2016.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 17, the upper limit of the Mn of the copolymer recited in claim 17 is larger than the Mn recited in claim 1 (from which claim 17 depends).  Specifically, claim 1 recites that the Mn of the copolymer is “less than 4000 g/mol,” whereas claim 17 recites that the Mn is “between 800 and 4000 g/mol.”  That is, the Mn as recited in claim 17 may be as large as 4000 g/mol, whereas claim 1 recites that the Mn is less than 4000 g/mol.  Thus, claim 17 does not further limit the subject matter of claim 1.


Allowable Subject Matter
Claims 1, 3, 5-11, and 18-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The present claims are allowed over the closest prior art reference, Peiffer et al. (US 6,100,224).  Peiffer teaches an ethylene-propylene copolymer with the required molecular weight, terminal vinylidene units, and the required amounts of ethylene, propylene, and vinylidenes.  
However, Peiffer does not teach or fairly suggest the claimed copolymer.  In particular, Peiffer does not teach or fairly suggest the recites amount of ethylene-ethylene-ethylene triads.  Further, given the amount of ethylene present, it is not inherent that the copolymer of Peiffer would necessarily possess that characteristic.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763